Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/18/2022 has been entered.
This is a Non Final office action in response to the RCE filed on 8/18/2022.  Claims 1, 11, 12, and 20 are cancelled.  Claims 21-24 are new.  Claims 2-6, 8-10, and 13-19 have been amended.  Therefore, claims 2-10, 13-19, and 21-24 are pending and addressed below.
Claim Interpretation
Claims 21 and 23 recite, “so that the proxy SDK displays the advertisement information in an advertisement position of the application.”  Examiner notes that this limitation has little or no weight and is not limiting to the claim since it is intended use.
Claims 22 and 24 recite, “so that the proxy server obtains identifiers of advertisement networks according to the identifier of the application, determines, in the obtained identifiers of the advertisement networks, the identifier of the advertisement network to be adjusted, and adjusting, according to the adjusted traffic allocation  proportion, traffic allocation corresponding to the identifier of the advertisement network to be adjusted,  wherein the traffic allocation indicates a probability with which an advertisement network is selected for providing advertisement information.”  Examiner notes that this limitation has little or no weight and is not limiting to the claim since it is intended use.
Claim Objections
Claims 5, 8, and 13 are objected to because of the following informalities:  
Claim 5 recites, “collecting statistics about the operation information of the first application based on the statistical information.” Examiner believes that “the first application” should be “the application”.  
Claim 8 recites, “collecting statistics about the operation information of the first application based on the statistical information.”  Examiner believes that “the first application” should be “the application”.  
Claim 13 recites, “the identifier of the application are received from an application developer of the first application.”  Examiner believes that “the first application” should be “the application”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-10, 13-19, and 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claims 2-10, 13-19, and 21-24, the specification does not describe the invention in sufficient detail to enable one of ordinary skill in the art to recognize that the inventor invented what is claimed. The test for sufficiency is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the time of the invention. Claim 21 recites, “wherein the traffic allocation indicates a probability with which an advertisement network is selected for providing advertisement information.”  The specification does not discuss “probability” or “a probability with which an advertisement network is selected from providing advertisement information”.  The word “probability” is never mentioned in the disclosure.  Furthermore, nothing in the Specification explains any concept having to do with “a probability with which an advertisement network is selected from providing advertisement information”.   Applicant points to [0037] for support for this limitation. Paragraph 0037 states, “In an embodiment, the selecting the identifier of the advertisement network according to the obtained traffic allocation may include, but is not limited to, generating, by the proxy server, a random number in a preset numerical range, and selecting the identifier of the advertisement network according to a correspondence between a proportion of the random number in the preset numerical range and traffic allocation. For example, the proxy server supports three advertisement networks A, B, and C, where the advertisement networks may have different conditions. The application developer selects two advertisement networks A and B, where 70% of traffic is allocated to A, and 30% of traffic is allocated to B. The proxy server generates a random number in a certain range. Assume that the range is 0 to 1, if the random number is between 0 and 0.7, A is selected, and if the random number is between 0.7 and 1, B is selected. Definitely, this is only one of the simplest forms, and many different variations may exist and are not described here.”  Selected an advertisement network by generating a random number in a preset numerical range is not the same as using probability to determine which advertisement networks to use.  This paragraph or the rest of the Specification do not explain how the probability is determined and how the probability is used to select advertisement networks.  As such, it does not appear that the application had possession of the claimed subject matter at the time of the invention
Claims 22-24 are also rejected for the same reason as claim 21.
Claims 2-10 and 13-19 are also rejected because of their dependencies on claims 21 or 23.
Claim 14 recites, “The server of claim 23, wherein the receiver is further configured to receive probability adjustment information that carries an identifier of a second application, an identifier of an advertisement network to be adjusted, and an adjusted probability of the advertisement network to be adjusted, and wherein the processor is further configured to: obtain identifiers of second advertisement networks based on the identifier of the second application; determine, from the identifiers of the second advertisement networks, the identifier of the advertisement network to be adjusted; and adjust, based on the adjusted probability, a first probability corresponding to the identifier of the advertisement network to be adjusted.”  Applicant points to [0037] for support for this limitation. As explained above, the Specification does not mention the word probability or the probability being used to select advertisement networks.  The Specification does not explain how the probability is being determined based on the traffic allocation input from the application developer.  The Specification does not explain how a probability is being adjusted.  The application developer adjusting a traffic allocation for an advertisement network is not the same as determining a probability. As such, it does not appear that the application had possession of the claimed subject matter at the time of the invention.  
Claims 16 and 18 are also rejected because of their dependencies on claim 14.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-10, 13-19, and 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 21 recites, a method for processing a mobile advertisement, comprising: receiving, by a proxy server, an advertisement request from by a proxy software development kit (SDK) embedded into an application, wherein the advertisement request carries an identifier of the application; obtaining identifiers of corresponding advertisement networks and traffic allocation of the advertisement networks according to the identifier of the application, wherein the traffic allocation indicates a probability with which an advertisement network is selected for providing advertisement information; selecting an identifier of an advertisement network according to the traffic allocation, and sending an advertisement information request to the corresponding advertisement network according to the selected identifier of the advertisement network; and receiving advertisement information returned by the corresponding advertisement network according to the advertisement information request, and sending the advertisement information to the proxy SDK, so that the proxy SDK displays the advertisement information in an advertisement position of the application. Independent claim 22 recites, “a method for processing a mobile advertisement, comprising: sending traffic allocation adjustment information to a proxy server, wherein the adjustment information carries an identifier of an application, an identifier of an advertisement network to be adjusted, and an adjusted traffic allocation proportion of the advertisement network, so that the proxy server obtains identifiers of advertisement networks according to the identifier of the application, determines, in the obtained identifiers of the advertisement networks, the identifier of the advertisement network to be adjusted, and adjusting, according to the adjusted traffic allocation  proportion, traffic allocation corresponding to the identifier of the advertisement network to be adjusted, wherein the traffic allocation indicates a probability with which an advertisement network is selected for providing advertisement information. Independent claim 23 recites, “A proxy server, comprising: a receiver configured to receive an advertisement request from a proxy software development kit (SDK) embedded into an application, wherein the advertisement request carries an identifier of the application; a processor coupled to the receiver and configured to: obtain identifiers of corresponding advertisement networks and traffic allocation of the advertisement networks according to the identifier of the application, wherein the traffic allocation indicates a probability with which an advertisement network is selected for providing advertisement information; select an identifier of an advertisement network according to the traffic allocation, and send an advertisement information request to the corresponding advertisement network according to the selected identifier of the advertisement network; and receive advertisement information returned by the corresponding advertisement network according to the advertisement information request, and send the advertisement information to the proxy SDK, so that the proxy SDK displays the advertisement information in an advertisement position of the application. Independent claim 24 recites, “A terminal, comprising: an application; a processor; and a transmitter coupled to the processor and configured to: send traffic allocation adjustment information to a proxy server, wherein the adjustment information carries an identifier of the application, an identifier of an advertisement network to be adjusted, and an adjusted traffic allocation proportion of the advertisement network, so that the proxy server obtains identifiers of advertisement networks according to the identifier of the application, determines, in the obtained identifiers of the advertisement networks, the identifier of the advertisement network to be adjusted, and adjusts, according to the adjusted traffic allocation proportion, traffic allocation corresponding to the identifier of the advertisement network to be adjusted, wherein the traffic allocation indicates a probability with which an advertisement network is selected for providing advertisement information.
Step 2A, Prong 1:  The above limitations, except for the italicized portions, under their broadest reasonable interpretations, recite certain methods of organizing human activity.  Claim 21 receives, obtains, selects, and receives information.  Claim 22 sends, and adjust information.  Claim 23 obtains, selects, and receives information.  Claim 24 sends information.  All of these limitations are directed to advertising and marketing activities and behaviors.  The Examiner notes that although the claim limitations are summarized, the analysis regarding subject matter eligibility considers the entirety of the claims and all of the claim elements individually, as a whole, and in ordered combination.
Step 2A, Prong 2:  This judicial exception is not integrated into a practical application. In particular, the claims recites the additional elements of a proxy server, a proxy software development kit (SDK) embedded into an application, a receiver, a terminal, a processor; and a transmitter. These additional elements are all generic computing elements performing generic computer functions such that it amounts to no more than mere instructions to apply the exception using a computer.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The additional elements of “so that the proxy server obtains identifiers of advertisement networks according to the identifier of the application, determines, in the obtained identifiers of the advertisement networks, the identifier of the advertisement network to be adjusted, and adjusting, according to the adjusted traffic allocation  proportion, traffic allocation corresponding to the identifier of the advertisement network to be adjusted, wherein the traffic allocation indicates a probability with which an advertisement network is selected for providing advertisement information”, “so that the proxy server obtains identifiers of advertisement networks according to the identifier of the application”, and “so that the proxy SDK displays the advertisement information in an advertisement position of the application” are intended use (as explained in the claim interpretation above) and fall outside of the scope of the claims and the limitation are just linking since they are not positively recited. The claims are directed to an abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of are just generic computing elements.  The specification supports that conclusion because paragraph [0070] states, “It should be understood by persons of ordinary skill in the art that although the present disclosure has been described in detail with reference to the embodiments, modifications can be made to the technical solutions described in the embodiments, or equivalent replacements can be made to a part or all of technical features in the technical solutions, as long as such modifications or replacements do not cause the essence of corresponding technical solutions to depart from the scope of the technical solutions of the embodiments of the present disclosure.” If “equivalent replacements can be made”, then these additional elements have to be generic. The additional elements of “so that the proxy server obtains identifiers of advertisement networks according to the identifier of the application, determines, in the obtained identifiers of the advertisement networks, the identifier of the advertisement network to be adjusted, and adjusting, according to the adjusted traffic allocation  proportion, traffic allocation corresponding to the identifier of the advertisement network to be adjusted, wherein the traffic allocation indicates a probability with which an advertisement network is selected for providing advertisement information”, “so that the proxy server obtains identifiers of advertisement networks according to the identifier of the application”, and “so that the proxy SDK displays the advertisement information in an advertisement position of the application” are intended use (as explained in the claim interpretation above) and fall outside of the scope of the claims.  These limitations are just are just linking since they are not positively recited. Therefore, the claims are not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3, 8-10, 15, 17, 19, 21 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over in view of Gurbuxani (P. G. Pub. No. 2011/0238496), in view of Ma (P. G. Pub. No. 2012/0166259). 

Regarding claim 21, Gurbuxani teaches
a method for processing a mobile advertisement, comprising (abstract): 
receiving, by a proxy server, an advertisement request from by a proxy software development kit (SDK) embedded into an application, wherein the advertisement request carries an identifier of the application ([0116] "When the application running on mobile device 804 makes an advertisement call." [0017] "In another embodiment, the present specification discloses a method for dynamically selecting and transmitting advertisements from a server to a mobile device [terminal] for execution on the mobile device comprising: 1) registering an application developer, 2) receiving a request from the application developer to access a plurality of routines, 3) transmitting said plurality of routines to the application developer, wherein said routines [proxy software development kit embedded in application of a terminal] are adapted to communicate with at least one application developed by the application developer and wherein the at least one application and transmitted routines  [proxy software development kit embedded in application of a terminal] are adapted to concurrently execute on a mobile device, 4) receiving data caused to be transmitted from the mobile device by said plurality of routines, wherein a portion of said data is collected by the routines communicating with the application during execution of the application and wherein said data comprises at least one of device identification data, application identification data [identifier of the first application], application usage data, advertisement display data, advertisement response data, or feedback data, and 5) using said data to identify, select, and transmit an advertisement to the mobile device for display during execution of said application, wherein said the advertisement is dynamically selected based on said data." [0112] "That is, user (application developer) data provided to the mobile application platform is matched by the Rules engine 714 against the advertisement requests, and combined with real time analysis of ad network performance data (through the Trend Intelligence module 710) to deliver ad content optimized of for a given application."  Since the delivery of the ad content is optimized "for a given application", the ad request has to carry the identifier of the application.  See also [0087].);
obtaining identifiers of corresponding advertisement networks and traffic allocation of the advertisement networks according to the identifier of the application ([0102] "In one embodiment, the application developer is provided with an option of overriding automatic advertisement allocation and selecting which advertisement provider [advertisement network] to run manually.  Advertisement serving logic is based on a plurality of factors such as segmentation trend data, advertisement trend data, location application Trend Data. The mobile application development platform allows for the Manual Override for segmentation Trends (allowing manual creation of segmentations and eCPMs ), advertisement trends (allowing manual customization of advertisement trend data), location (allowing manual Override of location based revenue). In one aspect, the platform of the present invention works by pooling information for all the advertisement networks associated with it and their running campaigns. The platform then stores the eCPM value for the ad network, campaign, region (to indicate location based revenue), for a given application and related user segments. Thereafter, the platform analyzes the trend data for all these parameters in real time to select the right ad network partner when an ad is to be served during an application run. The mobile application platform also allows for the manual override of trend data and manual ad network selection." It is based on the identifier of the first application since it is based on the location application trend data. [0038] "In one embodiment of the present invention, manual sign-up involves the developer importing their own advertising codes from their own relationship with certain advertising networks [advertisement network identifiers]."), 
selecting an identifier of an advertisement network according to the traffic allocation ([0101] "The advertisement management module of the application server 112 aggregates advertisement provider networks to maximize returns for the developer. Fill rate [allocation information] and ECPM corresponding to each mobile application developed using the platform of the present invention are maximized via a rules-based algorithm executed by the advertisement management module, that selects the best advertisement network to run." See also [0102]-[0104].), and
sending an advertisement information request to the corresponding advertisement network according to the selected identifier of the advertisement network ([0113] In one embodiment, the Advertisement Network Router 712 makes advertisement requests to an advertisement provider network. The Advertisement Result Rules Engine 714 awaits for the results."); and
receiving advertisement information returned by the corresponding advertisement network according to the advertisement information request ([0099] "Advertisement provider networks transmit advertisements which when displayed on a mobile device while an application is running on the device generate revenue to the developer of the mobile application." See also [0112]] and [0113]), 
and sending the advertisement information to the proxy SDK, so that the proxy SDK displays the advertisement information in an advertisement position of the application ([0117] "Advertisements from the advertisement providers A, B and C 908, 910 and 912 are displayed on the phone via application 902." [0036] explains that an application developer uses a software development kit to provide advertisements in its app. [0086] and [0087] explains that the SDK, which contains library modules which are integrated into the code of the mobile application.  So the advertisement information is sent to the SDK.).
Gurbuxani does not explicitly teach
wherein the traffic allocation indicates a probability with which an advertisement network is selected for providing advertisement information.
However, Ma teaches
wherein the traffic allocation indicates a probability with which an advertisement network is selected for providing advertisement information ([0065) "In some embodiments, an allocation plan may specify a probability that a particular forecasted impression within the nodes will be delivered to a particular contract (advertisement network) 110. It will be apparent to one of ordinary skill in the art that a raw number of allocated forecasted impression opportunities that may be output by the optimizer may be converted, by software known in the art, to a percentage value of the forecasted impression opportunities.").
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the traffic allocation of Gurbuxani by adding wherein the traffic allocation indicates a probability with which an advertisement network is selected for providing advertisement information, as taught by Ma, since Gurbuxani and Ma both deliver advertisements in mobile applications using advertisement networks and in order to produce an optimized allocation plan for delivering a plurality of impressions to a plurality of contracts for display advertising (Ma, [0009]).

Regarding claim 23, Gurbuxani teaches
a proxy server, comprising: a receiver configured to receive an advertisement request from a proxy software development kit (SDK) embedded into an application, 
wherein the advertisement request carries an identifier of the application ([0116] "When the application running on mobile device 804 makes an advertisement call." [0017] "In another embodiment, the present specification discloses a method for dynamically selecting and transmitting advertisements from a server to a mobile device [terminal] for execution on the mobile device comprising: 1) registering an application developer, 2) receiving a request from the application developer to access a plurality of routines, 3) transmitting said plurality of routines to the application developer, wherein said routines [proxy software development kit embedded in application of a terminal] are adapted to communicate with at least one application developed by the application developer and wherein the at least one application and transmitted routines  [proxy software development kit embedded in application of a terminal] are adapted to concurrently execute on a mobile device, 4) receiving data caused to be transmitted from the mobile device by said plurality of routines, wherein a portion of said data is collected by the routines communicating with the application during execution of the application and wherein said data comprises at least one of device identification data, application identification data [identifier of the first application], application usage data, advertisement display data, advertisement response data, or feedback data, and 5) using said data to identify, select, and transmit an advertisement to the mobile device for display during execution of said application, wherein said the advertisement is dynamically selected based on said data." [0112] "That is, user (application developer) data provided to the mobile application platform is matched by the Rules engine 714 against the advertisement requests, and combined with real time analysis of ad network performance data (through the Trend Intelligence module 710) to deliver ad content optimized of for a given application."   Since the delivery of the ad content is optimized "for a given application", the ad request has to carry the identifier of the application.  See also [0087].);
a processor coupled to the receiver and configured to ([0048] "Further, the application server 400 comprises a plurality of processors which execute the plurality of program routines." See also [0082].):
obtain identifiers of corresponding advertisement networks and traffic allocation of the advertisement networks according to the identifier of the application ([0102] "In one embodiment, the application developer is provided with an option of overriding automatic advertisement allocation and selecting which advertisement provider [advertisement network] to run manually.  Advertisement serving logic is based on a plurality of factors such as segmentation trend data, advertisement trend data, location application Trend Data. The mobile application development platform allows for the Manual Override for segmentation Trends (allowing manual creation of segmentations and eCPMs ), advertisement trends (allowing manual customization of advertisement trend data), location (allowing manual Override of location based revenue). In one aspect, the platform of the present invention works by pooling information for all the advertisement networks associated with it and their running campaigns. The platform then stores the eCPM value for the ad network, campaign, region (to indicate location based revenue), for a given application and related user segments. Thereafter, the platform analyzes the trend data for all these parameters in real time to select the right ad network partner when an ad is to be served during an application run. The mobile application platform also allows for the manual override of trend data and manual ad network selection." It is based on the identifier of the first application since it is based on the location application trend data. [0038] "[0038] In one embodiment of the present invention, manual sign-up involves the developer importing their own advertising codes from their own relationship with certain advertising networks [advertisement network identifiers]."), 
select an identifier of an advertisement network according to the traffic allocation ([0101] "The advertisement management module of the application server 112 aggregates advertisement provider networks to maximize returns for the developer. Fill rate [allocation information] and ECPM corresponding to each mobile application developed using the platform of the present invention are maximized via a rules-based algorithm executed by the advertisement management module, that selects the best advertisement network to run." See also [0102]-[0104].), 
and send an advertisement information request to the corresponding advertisement network according to the selected identifier of the advertisement network ([0113] In one embodiment, the Advertisement Network Router 712 makes advertisement requests to an advertisement provider network. The Advertisement Result Rules Engine 714 awaits for the results."); and
receive advertisement information returned by the corresponding advertisement network according to the advertisement information request ([0099] "Advertisement provider networks transmit advertisements which when displayed on a mobile device while an application is running on the device generate revenue to the developer of the mobile application." See also [0112]] and [0113].), 
and send the advertisement information to the proxy SDK, so that the proxy SDK displays the advertisement information in an advertisement position of the application ([0117] "Advertisements from the advertisement providers A, B and C 908, 910 and 912 are displayed on the phone via application 902." Since the advertisement is displayed in the application per [0117]. [0036] explains that an application developer uses a software development kit to provide advertisements in its app. [0086] and [0087] explains that the SDK, which contains library modules which are integrated into the code of the mobile application.  So the advertisement information is sent to the SDK.).
Gurbuxani does not explicitly teach
wherein the traffic allocation indicates a probability with which an advertisement network is selected for providing advertisement information.
However, Ma teaches
wherein the traffic allocation indicates a probability with which an advertisement network is selected for providing advertisement information ([0065) "In some embodiments, an allocation plan may specify a probability that a particular forecasted impression within the nodes will be delivered to a particular contract (advertisement network) 110. It will be apparent to one of ordinary skill in the art that a raw number of allocated forecasted impression opportunities that may be output by the optimizer may be converted, by software known in the art, to a percentage value of the forecasted impression opportunities.").
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the traffic allocation of Gurbuxani by adding wherein the traffic allocation indicates a probability with which an advertisement network is selected for providing advertisement information, as taught by Ma, since Gurbuxani and Ma both deliver advertisements in mobile applications using advertisement networks and in order to produce an optimized allocation plan for delivering a plurality of impressions to a plurality of contracts for display advertising (Ma, [0009]).

Regarding claim 3, Gurbuxani teaches
the method of claim 21, wherein selecting the identifier of the advertisement network comprises ([0101] "The advertisement management module of the application server 112 aggregates advertisement provider networks to maximize returns for the developer. Fill rate [traffic information] and ECPM corresponding to each mobile application developed using the platform of the present invention are maximized via a rules-based algorithm executed by the advertisement management module, that selects the best advertisement network to run." See also [0102]-[0104].): 
determining a grade associated with the identifier of the application ([0116] "The transmitted information is analyzed at 806 to obtain information such as application ranking [grade]". See also [0055].); and
selecting the identifier of the advertisement network further based upon the grade ([0103] and [0104]).

Regarding claim 8, Gurbuxani teaches
the method of claim 21, further comprising: receiving, by the proxy server, statistical information from the SDK, wherein the statistical information comprises operation information of the application; and
collecting statistics about the operation information of the first application based on the statistical information ([0114] "FIG. 8 illustrates an exemplary use scenario, in accordance with an embodiment of the present invention. In order to develop a mobile application using the platform of the present invention, a developer logs in to a website, registers the mobile application metadata, and downloads a plurality of library modules 802 comprising a SDK corresponding to specific mobile devices on which the application would run. The developer builds the application and adds an application identifier and user identifier as keys to the downloaded library. The application, while running on a mobile device 804, posts usage data such as device type, operating system (OS) version, connection type, session time, demographic characteristics of user, location details, behavioral characteristics of user, application characteristics such as category, name, version, paid or free status, price point and file size, to one or more application servers whenever Internet connection is present and CPU usage on the mobile device is not high." See also [0042] and [0043].).

Regarding claim 9, Gurbuxani teaches
the method of claim 21, wherein the method further comprises: receiving, by the proxy server, an advertisement clicking request ([0017] "In another embodiment, the present specification discloses a method for dynamically selecting and transmitting advertisements from a server to a mobile device for execution on the mobile device comprising: 1) registering an application developer, 2) receiving a request from the application developer to access a plurality of routines, 3) transmitting said plurality of routines to the application developer, wherein said routines are adapted to communicate with at least one application developed by the application developer and wherein the at least one application and transmitted routines [proxy SDK] are adapted to concurrently execute on a mobile device, 4) receiving data caused to be transmitted from the mobile device by said plurality of routines, wherein a portion of said data is collected by the routines communicating with the application during execution of the application and wherein said data comprises at least one of device identification data, application identification data, application usage data, advertisement display data, advertisement response data, or feedback data, and 5) using said data to identify, select, and transmit an advertisement to the mobile device for display during execution of said application, wherein said the advertisement is dynamically selected based on said data." See also [0080].);
counting a number of advertisement clicking requests within a preset time ([0115] "The application running on the mobile device also transmits information such as the number of advertisements viewed, the number of advertisements clicked on, the number and category of applications downloaded, eCPM per category, and eCPM per network and by ad size." [0116] "The transmitted information is analyzed at 806 to obtain information such as application ranking, velocity, user feedback, comments and surveys. The obtained analytical information is reported in real time to advertisement providers at 808 via a web site."  Since this is done in real time, that is a preset time.); and
calculating an advertisement fee based on the number of the advertisement clicking requests (Fig. 2 shows the advertisement fees calculated based on the number of clicks by showing the number of impressions, the CTR, the Revenue, and the E-CPM. See also [0043].).

Regarding claim 10, Gurbuxani teaches
the method of claim 21, further comprising: collecting, by the server, statistics about a number of advertisement requests received within a preset time ([0115] "The application running on the mobile device also transmits information such as the number of advertisements viewed, the number of advertisements clicked on, the number and category of applications downloaded, eCPM per category, and eCPM per network and by ad size." [0116] "The transmitted information is analyzed at 806 to obtain information such as application ranking, velocity, user feedback, comments and surveys. The obtained analytical information is reported in real time to advertisement providers at 808 via a web site."  Since this is done in real time, that is a preset time.); and
calculating an advertisement fee based on the number of the advertisement requests (Fig. 2 shows the advertisement fees calculated based on the number of clicks by showing the number of impressions, the CTR, the Revenue, and the E-CPM. See also [0043].).

Regarding claim 15, Gurbuxani teaches
the server of claim 23, wherein the receiver is further configured to receive a statistical signal from the software development kit, wherein the statistical signal comprises operation information of operating the application, and 
wherein the processor is further configured to collect statistics about the operation information of the application based on the statistical signal ([0114] "FIG. 8 illustrates an exemplary use scenario, in accordance with an embodiment of the present invention. In order to develop a mobile application using the platform of the present invention, a developer logs in to a website, registers the mobile application metadata, and downloads a plurality of library modules 802 comprising a SDK corresponding to specific mobile devices on which the application would run. The developer builds the application and adds an application identifier and user identifier as keys to the downloaded library. The application, while running on a mobile device 804, posts usage data such as device type, operating system (OS) version, connection type, session time, demographic characteristics of user, location details, behavioral characteristics of user, application characteristics such as category, name, version, paid or free status, price point and file size, to one or more application servers whenever Internet connection is present and CPU usage on the mobile device is not high.").

Regarding claim 17, Gurbuxani teaches
the server of claim 23, wherein the receiver is further configured to receive an advertisement clicking request ([0017] "In another embodiment, the present specification discloses a method for dynamically selecting and transmitting advertisements from a server to a mobile device for execution on the mobile device comprising: 1) registering an application developer, 2) receiving a request from the application developer to access a plurality of routines, 3) transmitting said plurality of routines to the application developer, wherein said routines are adapted to communicate with at least one application developed by the application developer and wherein the at least one application and transmitted routines [proxy SDK] are adapted to concurrently execute on a mobile device, 4) receiving data caused to be transmitted from the mobile device by said plurality of routines, wherein a portion of said data is collected by the routines communicating with the application during execution of the application and wherein said data comprises at least one of device identification data, application identification data, application usage data, advertisement display data, advertisement response data, or feedback data, and 5) using said data to identify, select, and transmit an advertisement to the mobile device for display during execution of said application, wherein said the advertisement is dynamically selected based on said data." See also [0080].), 
and wherein the processor is further configured to: count a number of advertisement clicking requests within a preset time ([0115] "The application running on the mobile device also transmits information such as the number of advertisements viewed, the number of advertisements clicked on, the number and category of applications downloaded, eCPM per category, and eCPM per network and by ad size." [0116] "The transmitted information is analyzed at 806 to obtain information such as application ranking, velocity, user feedback, comments and surveys. The obtained analytical information is reported in real time to advertisement providers at 808 via a web site."  Since this is done in real time, that is a preset time.); and
calculate an advertisement fee based on the number of the advertisement clicking requests (Fig. 2 shows the advertisement fees calculated based on the number of clicks by showing the number of impressions, the CTR, the Revenue, and the E-CPM. See also [0043].).

Regarding claim 19, Gurbuxani teaches
the server of claim 23, wherein the processor is further configured to: collect statistics about a number of advertisement requests received within a preset time ([0115] "The application running on the mobile device also transmits information such as the number of advertisements viewed, the number of advertisements clicked on, the number and category of applications downloaded, eCPM per category, and eCPM per network and by ad size." [0116] "The transmitted information is analyzed at 806 to obtain information such as application ranking, velocity, user feedback, comments and surveys. The obtained analytical information is reported in real time to advertisement providers at 808 via a web site."  Since this is done in real time, that is a preset time.); and
calculate an advertisement fee based on the number of the advertisement requests (Fig. 2 shows the advertisement fees calculated based on the number of clicks by showing the number of impressions, the CTR, the Revenue, and the E-CPM. See also [0043].).

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over in view of Flake (P. G. Pub. No. 2008/0103953), in view of Ma (P. G. Pub. No. 2012/0166259). 

Regarding claim 22, Flake teaches,
a method for processing a mobile advertisement, comprising: sending traffic allocation adjustment information to a proxy server, 
wherein the adjustment information carries an identifier of an application, an identifier of an advertisement network to be adjusted, and an adjusted traffic allocation proportion of the advertisement network, 
so that the proxy server obtains identifiers of advertisement networks according to the identifier of the application, determines, in the obtained identifiers of the advertisement networks, the identifier of the advertisement network to be adjusted, and
adjusting, according to the adjusted traffic allocation  proportion, traffic allocation corresponding to the identifier of the advertisement network to be adjusted ([0032]-[0035] explain that the participants [user terminal] provides goals [traffic allocations] for the networks and then adjust those goals for the networks so that the traffic allocation (i.e. the percentage of each network is modified.). [0065] explains that applications can use the advertising techniques of the invention so that would be identifiers of applications, advertising network identifiers are 402-7, 402-2, 402-9, etc. [0083] "In operation, the library routines, integrated into a mobile application, cause the application to post device and application identification codes, usage data as well as advertisement display/response data to the application server. See also [0087]. As explained in the claim interpretation, the clause "so that the proxy server obtains identifiers of advertisement networks according to the identifier of the application is not positively recited and intended result.).
Flake does not explicitly teach
wherein the traffic allocation indicates a probability with which an advertisement network is selected for providing advertisement information.
However, Ma teaches
wherein the traffic allocation indicates a probability with which an advertisement network is selected for providing advertisement information ([0065) "In some embodiments, an allocation plan may specify a probability that a particular forecasted impression within the nodes will be delivered to a particular contract (advertisement network) 110. It will be apparent to one of ordinary skill in the art that a raw number of allocated forecasted impression opportunities that may be output by the optimizer may be converted, by software known in the art, to a percentage value of the forecasted impression opportunities.").
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the traffic allocation of Flake by adding wherein the traffic allocation indicates a probability with which an advertisement network is selected for providing advertisement information, as taught by Ma, since Flake and Ma both deliver advertisements in mobile applications using advertisement networks and in order to produce an optimized allocation plan for delivering a plurality of impressions to a plurality of contracts for display advertising (Ma, [0009]).

Claims 4-7, 14, 16, 18, and 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over in view of Gurbuxani (P. G. Pub. No. 2011/0238496), in view of Flake (P. G. Pub. No. 2008/0103953), in view of Ma (P. G. Pub. No. 2012/0166259). 

Regarding claim 24, Gurbuxani teaches
a terminal, comprising: an application; a processor; and a transmitter coupled to the processor and configured to ([0034] "FIG. 1 is a block diagram illustrating the mobile application development environment, in accordance with an embodiment of the present invention. System, also referred to as a programmatic platform, platform, or software platform, 102 is configured to be accessible, via a network, to a plurality of computing devices [terminal], such as laptops, desktops, mobile phones, or other devices, operated by mobile application developers 104. Platform 102 is also configured to be accessible, via a network, to a plurality of computing devices, such as laptops, desktops, mobile phones, or other devices, operated by a plurality of advertisement provider networks 106. Platform 102 comprises at least a library module 108, a web site module 110 and an application server 112." [0036] "An application developer then programs an application such as a gaming application for a particular mobile phone platform using the software development kit (SDK) of the mobile phone platform which is made available as part of the library module 108 of the mobile application development platform 102, as further described below."):
Gurbuxani does not explicitly teach
send traffic allocation adjustment information to a proxy server, 
wherein the adjustment information carries an identifier of the application, an identifier of an advertisement network to be adjusted, and an adjusted traffic allocation proportion of the advertisement network, 
so that the proxy server obtains identifiers of advertisement networks according to the identifier of the application, 
determines, in the obtained identifiers of the advertisement networks, the identifier of the advertisement network to be adjusted, and
adjusts, according to the adjusted traffic allocation proportion, traffic allocation corresponding to the identifier of the advertisement network to be adjusted,
wherein the traffic allocation indicates a probability with which an advertisement network is selected for providing advertisement information.
However, Flake teaches
send traffic allocation adjustment information to a proxy server, 
wherein the adjustment information carries an identifier of the application, an identifier of an advertisement network to be adjusted, and an adjusted traffic allocation proportion of the advertisement network, 
so that the proxy server obtains identifiers of advertisement networks according to the identifier of the application, 
determines, in the obtained identifiers of the advertisement networks, the identifier of the advertisement network to be adjusted, and
adjusts, according to the adjusted traffic allocation proportion, traffic allocation corresponding to the identifier of the advertisement network to be adjusted ([0032]-[0035] explain that the participants [user terminal] provides goals [traffic allocations] for the networks and then adjust those goals for the networks so that the traffic allocation (i.e. the percentage of each network is modified.). [0065] explains that applications can use the advertising techniques of the invention so that would be identifiers of applications, advertising network identifiers are 402-7, 402-2, 402-9, etc. [0083] "In operation, the library routines, integrated into a mobile application, cause the application to post device and application identification codes, usage data as well as advertisement display/response data to the application server. See also [0087]. As explained in the claim interpretation, the clause "so that the proxy server obtains identifiers of advertisement networks according to the identifier of the application is not positively recited and intended result.).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the traffic allocation of Gurbuxani by adding send traffic allocation adjustment information to a proxy server, wherein the adjustment information carries an identifier of the application, an identifier of an advertisement network to be adjusted, and an adjusted traffic allocation proportion of the advertisement network, so that the proxy server obtains identifiers of advertisement networks according to the identifier of the application, determines, in the obtained identifiers of the advertisement networks, the identifier of the advertisement network to be adjusted, and adjusts, according to the adjusted traffic allocation proportion, traffic allocation corresponding to the identifier of the advertisement network to be adjusted, as taught by Flake, since Gurbuxani and Flake both deliver advertisements in mobile applications using advertisement networks and in order to optimize advertising strategies with respect to advertising networks (Flake, [0002] and [0008]).
Gurbuxani and Flake do not explicitly teach
wherein the traffic allocation indicates a probability with which an advertisement network is selected for providing advertisement information.
However, Ma teaches
wherein the traffic allocation indicates a probability with which an advertisement network is selected for providing advertisement information ([0065) "In some embodiments, an allocation plan may specify a probability that a particular forecasted impression within the nodes will be delivered to a particular contract (advertisement network) 110. It will be apparent to one of ordinary skill in the art that a raw number of allocated forecasted impression opportunities that may be output by the optimizer may be converted, by software known in the art, to a percentage value of the forecasted impression opportunities.").
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the traffic allocation of Gurbuxani and Ma by wherein the traffic allocation indicates a probability with which an advertisement network is selected for providing advertisement information, as taught by Ma, since Flake and Ma both deliver advertisements in mobile applications using advertisement networks and in order to produce an optimized allocation plan for delivering a plurality of impressions to a plurality of contracts for display advertising (Ma, [0009]).

Regarding claim 4, Gurbuxani does not teach
the method of claim 21, further comprising: receiving adjustment information that carries an identifier of a second application, an identifier of an advertisement network to be adjusted, and an adjustment proportion of the advertisement network to be adjusted;
obtaining identifiers of second advertisement networks based on the identifier of the second application;
determining, from the identifiers of the second advertisement networks, the identifier of the advertisement network to be adjusted; and
adjusting, based on the adjustment proportion, a first proportion corresponding to the identifier of the advertisement network to be adjusted.
However, Flake teaches
the method of claim 21, further comprising: receiving adjustment information that carries an identifier of a second application, an identifier of an advertisement network to be adjusted, and an adjustment proportion of the advertisement network to be adjusted;
obtaining identifiers of second advertisement networks based on the identifier of the second application;
determining, from the identifiers of the second advertisement networks, the identifier of the advertisement network to be adjusted; and
adjusting, based on the adjustment proportion, a first proportion corresponding to the identifier of the advertisement network to be adjusted ([0032]-[0034].  Paragraph [0065] explains that applications can use the advertising techniques of the invention to that would be identifiers of applications.).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the traffic allocation of Gurbuxani by adding receiving adjustment information that carries an identifier of a second application, an identifier of an advertisement network to be adjusted, and an adjustment proportion of the advertisement network to be adjusted; obtaining identifiers of second advertisement networks based on the identifier of the second application; determining, from the identifiers of the second advertisement networks, the identifier of the advertisement network to be adjusted; and adjusting, based on the adjustment proportion, a first proportion corresponding to the identifier of the advertisement network to be adjusted, as taught by Flake, since Gurbuxani and Flake both deliver advertisements in mobile applications using advertisement networks and in order to optimize advertising strategies with respect to advertising networks (Flake, [0002] and [0008]).

Regarding claim 5, Gurbuxani does not teach
the method of claim 4, further comprising: receiving, by the proxy server, statistical information from the SDK, wherein the statistical information comprises operation information of operating the application; and
collecting statistics about the operation information of the first application based on the statistical information ([0114] "FIG. 8 illustrates an exemplary use scenario, in accordance with an embodiment of the present invention. In order to develop a mobile application using the platform of the present invention, a developer logs in to a website, registers the mobile application metadata, and downloads a plurality of library modules 802 comprising a SDK corresponding to specific mobile devices on which the application would run. The developer builds the application and adds an application identifier and user identifier as keys to the downloaded library. The application, while running on a mobile device 804, posts usage data such as device type, operating system (OS) version, connection type, session time, demographic characteristics of user, location details, behavioral characteristics of user, application characteristics such as category, name, version, paid or free status, price point and file size, to one or more application servers whenever Internet connection is present and CPU usage on the mobile device is not high.").

Regarding claim 6, Gurbuxani does not teach
the method of claim 5, wherein the method further comprises: receiving, by the proxy server, an advertisement clicking request from the SDK ([0017] "In another embodiment, the present specification discloses a method for dynamically selecting and transmitting advertisements from a server to a mobile device for execution on the mobile device comprising: 1) registering an application developer, 2) receiving a request from the application developer to access a plurality of routines, 3) transmitting said plurality of routines to the application developer, wherein said routines are adapted to communicate with at least one application developed by the application developer and wherein the at least one application and transmitted routines [proxy SDK] are adapted to concurrently execute on a mobile device, 4) receiving data caused to be transmitted from the mobile device by said plurality of routines, wherein a portion of said data is collected by the routines communicating with the application during execution of the application and wherein said data comprises at least one of device identification data, application identification data, application usage data, advertisement display data, advertisement response data, or feedback data, and 5) using said data to identify, select, and transmit an advertisement to the mobile device for display during execution of said application, wherein said the advertisement is dynamically selected based on said data." See also [0080].);
counting a number of advertisement clicking requests within a preset time ([0115] "The application running on the mobile device also transmits information such as the number of advertisements viewed, the number of advertisements clicked on, the number and category of applications downloaded, eCPM per category, and eCPM per network and by ad size." [0116] "The transmitted information is analyzed at 806 to obtain information such as application ranking, velocity, user feedback, comments and surveys. The obtained analytical information is reported in real time to advertisement providers at 808 via a web site."  Since this is done in real time, that is a preset time.); and
calculating an advertisement fee based on the number of the advertisement clicking requests (Fig. 2 shows the advertisement fees calculated based on the number of clicks by showing the number of impressions, the CTR, the Revenue, and the E-CPM. See also [0043].).

Regarding claim 7, Gurbuxani does not teach
the method of claim 5, wherein the operation information comprises one or more of entering a main interface, entering a sub-interface, sending information, or entering a game interface ([0042] "The analytics section further comprises a section displaying the trends for the applications using the platform of the present invention and a section displaying the trends for a plurality of mobile applications being used by a user in general." [0043] "The interface also includes a summary 202 of analytical data regarding usage of a given application, such as number of users 221, number of new users 222 and number of sessions 223. The data may be available for the current day, previous day, past one week and past one month. Further, the user interface 200 presents a summary of social statistics 203, which include number of ratings 231, average rating 232 and number of comments 233 for a particular application. This data may also be available for the current day as well as previous days.").

Regarding claim 14, Gurbuxani does not teach
the server of claim 23, wherein the receiver is further configured to receive probability adjustment information that carries an identifier of a second application, an identifier of an advertisement network to be adjusted, and an adjusted probability of the advertisement network to be adjusted, 
and wherein the processor is further configured to:
obtain identifiers of second advertisement networks based on the identifier of the second application;
determine, from the identifiers of the second advertisement networks, the identifier of the advertisement network to be adjusted; and
adjust, based on the adjusted probability, a first probability corresponding to the identifier of the advertisement network to be adjusted.
However, Flake teaches
the server of claim 23, wherein the receiver is further configured to receive probability adjustment information that carries an identifier of a second application, an identifier of an advertisement network to be adjusted, and an adjusted probability of the advertisement network to be adjusted , 
and wherein the processor is further configured to:
obtain identifiers of second advertisement networks based on the identifier of the second application;
determine, from the identifiers of the second advertisement networks, the identifier of the advertisement network to be adjusted; and
adjust, based on the adjusted probability, a first probability corresponding to the identifier of the advertisement network to be adjusted ([0032]-[0035].  Paragraph [0065] explains that applications can use the advertising techniques of the invention to that would be identifiers of applications, advertising network identifiers are 402-7, 402-2, 402-9, etc. [0083] "In operation, the library routines, integrated into a mobile application, cause the application to post device and application identification codes, usage data as well as advertisement display/response data to the application server.).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the traffic allocation of Gurbuxani by adding wherein the receiver is further configured to receive probability adjustment information that carries an identifier of a second application, an identifier of an advertisement network to be adjusted, and an adjusted probability of the advertisement network to be adjusted , and wherein the processor is further configured to: obtain identifiers of second advertisement networks based on the identifier of the second application; determine, from the identifiers of the second advertisement networks, the identifier of the advertisement network to be adjusted; and adjust, based on the adjusted probability, a first probability corresponding to the identifier of the advertisement network to be adjusted, as taught by Flake, since Gurbuxani and Flake both deliver advertisements in mobile applications using advertisement networks and in order to optimize advertising strategies with respect to advertising networks (Flake, [0002] and [0008]).

Regarding claim 16, Gurbuxani does not teach
the server of claim 14, wherein the receiver is further configured to receive a statistical signal from the software development kit, wherein the statistical signal comprises operation information of operating the application, and
wherein the processor is further configured to collect statistics about the operation information of the application based on the statistical signal ([0114] "FIG. 8 illustrates an exemplary use scenario, in accordance with an embodiment of the present invention. In order to develop a mobile application using the platform of the present invention, a developer logs in to a website, registers the mobile application metadata, and downloads a plurality of library modules 802 comprising a SDK corresponding to specific mobile devices on which the application would run. The developer builds the application and adds an application identifier and user identifier as keys to the downloaded library. The application, while running on a mobile device 804, posts usage data such as device type, operating system (OS) version, connection type, session time, demographic characteristics of user, location details, behavioral characteristics of user, application characteristics such as category, name, version, paid or free status, price point and file size, to one or more application servers whenever Internet connection is present and CPU usage on the mobile device is not high.").

Regarding claim 18, Gurbuxani does not teach
the server of claim 14, wherein the receiver is further configured to receive an advertisement clicking request from the software development kit ([0017] "In another embodiment, the present specification discloses a method for dynamically selecting and transmitting advertisements from a server to a mobile device for execution on the mobile device comprising: 1) registering an application developer, 2) receiving a request from the application developer to access a plurality of routines, 3) transmitting said plurality of routines to the application developer, wherein said routines are adapted to communicate with at least one application developed by the application developer and wherein the at least one application and transmitted routines [proxy SDK] are adapted to concurrently execute on a mobile device, 4) receiving data caused to be transmitted from the mobile device by said plurality of routines, wherein a portion of said data is collected by the routines communicating with the application during execution of the application and wherein said data comprises at least one of device identification data, application identification data, application usage data, advertisement display data, advertisement response data, or feedback data, and 5) using said data to identify, select, and transmit an advertisement to the mobile device for display during execution of said application, wherein said the advertisement is dynamically selected based on said data." See also [0080].), 
and wherein the processor is further configured to:
count a number of advertisement clicking requests within a preset time ([0115] "The application running on the mobile device also transmits information such as the number of advertisements viewed, the number of advertisements clicked on, the number and category of applications downloaded, eCPM per category, and eCPM per network and by ad size." [0116] "The transmitted information is analyzed at 806 to obtain information such as application ranking, velocity, user feedback, comments and surveys. The obtained analytical information is reported in real time to advertisement providers at 808 via a web site."  Since this is done in real time, that is a preset time.); and calculate an advertisement fee based on the number of the advertisement clicking requests (Fig. 2 shows the advertisement fees calculated based on the number of clicks by showing the number of impressions, the CTR, the Revenue, and the E-CPM. See also [0043].).
Potentially Allowable Subject Matter
As stated in previous office actions, dependent claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and once the above rejections have been overcome.
Dependent claim 13 is also objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and once the above rejections have been overcome. Claim 13 would be allowable because a thorough search of Patents and NPLs did not find that the identifiers of corresponding advertisement networks and traffic allocation of the advertisement networks according to the identifier of the application are received from an application developer of the first application.
Relevant Prior Art
The following references are prior art references made of record and not relied upon but considered pertinent to Applicant’s disclosure:
Mattern (P. G. Pub. No. 2011/0055001) discusses tiered ad networks and selecting ad networks with the highest tier.
Response to Argument
The previously applied 112(a) rejections on claims 1-20 have been withdrawn since the limitations having to do with the term priority have been deleted.  
On page 12, Applicant states the claims 21-24 are not directed to an abstract idea but does not provide any kind of reasoning as to why they are not directed to abstract idea.  Examiner respectfully disagrees.  See the 101 rejection above for further details.
On pages 12-14, Applicant states that Ludewig, Gurbuxani, and Brandenburg do not teach the claim language but does not provide any kind of reasoning as to why these references do not teach the claim language.  Examiner respectfully disagrees. See the 103 rejection above for further details.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE P. BRADY whose telephone number is (571)272-4855. The examiner can normally be reached Tues-Thurs 6:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIE P BRADY/Primary Examiner, Art Unit 3621